DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7 and 10-19 are pending.  Claims 13-19 are withdrawn from consideration as being directed to a non-elected invention.  Claims 1-7 and 10-12 are up for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive.
Applicant argues that:
The Office argues in the Response to the Arguments section of the Office Action, on pages 4 and 5, that Masao is not relied upon for the entire teaching of how to clean a medical instrument, it is merely relied upon for the teaching that adding a cleaning solution to a process of pre-rinsing and disinfecting a medical instrument is far superior to just a process of pre-rinsing with water alone. As discussed above, the MPEP requires that the prior art references must be reviewed as a whole, and certain elements from a reference cannot be chosen while arbitrarily discarding other disclosed features of the reference. Applicant notes that Masao relates to an endoscope that has an internal cavity through which instruments are inserted and removed. The apparatus of Masao requires the internal cleaning of the endoscope, which would allow fluids to enter the internal cavities of the endoscope up into the handle. As such, there is nothing in the
cited references that teach or would suggest that it would be obvious to incorporate the use of a device that provides for cleaning of an endoscope with internal channels with a reference that relates to disinfecting an ultrasound probe which requires portions of the probe not to be exposed to liquid. Applicant respectfully continues to submit that Masco teaches away from, and would render the invention of Coles in operable for its intended purpose, and thus, the references should not be combined.

	The Examiner would respectfully respond that:
	Simply stated, the prior art reference of Coles teaches each and every limitation of the apparatus for cleaning and disinfecting a probe as set forth in independent claims 1 & 10, including a cleaner assembly as set forth below (paragraphs 54, 67 and 68).  The only limitation that Coles does not teach is a cleaning reservoir and a dispenser to deliver the cleaner to the probe.  There is nothing novel about the addition of a cleaning reservoir to a cleaning assembly and a dispenser to deliver the cleaner to the probe, and Masao is relied upon as evidence for this.  Masao, in its entirety, is directed to cleaning and disinfecting an endoscope probe (abstract), which is the exact same thing that Coles is directed towards (See title, “…Probe Disinfectant Systems”).  Masao discloses a cleaner reservoir (11) that stores a cleaner and a cleaner dispenser (P1) for delivering the cleaner.  The cleaning reservoir stores a cleaning detergent as set forth in the abstract.  The use of a cleaning detergent in a cleaning process is far superior to the entirety of Masao being directed to the cleaning and disinfection of Masao, the combination of Coles in view of Masao is proper and meets the limitations of the claims as set forth below.  Thus, this response is not persuasive.

	The Applicant also argues that:
	Amended independent claims 1 and 10 recite a cleaner assembly having a cleaner reservoir configured to store the cleaner, and a disinfectant assembly having disinfectant reservoir configured to receive a single use disinfectant container with a concentrated single dose disinfectant that is mixed with water to create the disinfectant solution for the disinfectant.
	While Coles may teach a single use disinfectant, the single use disinfectant is pre-mixed with water (i.e., in the single use container) for the proper concentration of liquid, as noted in paragraph [0045].  Alternatively, in the present invention, a concentrated amount of disinfectant is used in a single use container, which is much smaller than a pre-mixed container, which is then mixed with the necessary amount of water in order to provide the desired level of concentration of disinfectant in the disinfectant solution. As such, the concentrated amount of disinfectant can be
used in a single use container to reduce the size of the containers for shipping and storing.
	Applicant notes that the Office recites in the Response to the Arguments section of the Office Action on page 8 that an apparatus has been claimed, and the MPEP states that “a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claims” (citing MPEP 2114 [R-1]). The Office argues that the claims recite the phrases “configured for”, which indicates intended use of the apparatus, and in particular, argues that the claims recite the intended use of the disinfectant reservoir receiving a single use concentrated dose of disinfectant that is mixed with water. The Office argues that Coles is capable of receiving a single use concentrated dose of disinfectant for
mixing with water.
Applicant does not agree and notes that, as described above, Coles uses a pre-mixed container for disinfecting, not a concentrated dose that requires mixing with water. The invention in Coles does not teach that apparatus has a reservoir assembly that mixes disinfectant with water. Furthermore, Masao utilizes a disinfectant tank having a disinfectant and disinfectant collecting means for collecting the used disinfectant for reuse by the apparatus (see paragraphs [0006], [0018], and [0020]).
Applicant notes that Coles and Masao, alone or in combination, fail to teach or suggest a disinfectant assembly that is “configured to” receive a single use disinfectant and mix the disinfectant with water to create the disinfectant solution for the disinfectant. Applicant is not claiming an intended use of an apparatus, but instead is reciting the structure of the reservoir assembly and using functional language in the wherein clauses to give “purpose and meaning” to the claims. Applicant notes that MPEP § 2173.05(g) discusses functional language as follows:
A functional limitation is an attempt to define something by what it does, rather
than by what it is (e.g., as evidenced by its specific structure or specific
ingredients). There is nothing inherently wrong with defining some part of an
invention in functional terms. Functional language does not, in and of itself,
render a claim improper...

A functional limitation must be evaluated and considered, just like any other
limitation of the claim, for what it fairly conveys to a person of ordinary skill in
the pertinent art in the context in which it is used. A functional limitation is often
used in association with an element, ingredient, or step of a process to define a
particular capability or purpose that is served by the recited element, ingredient or step.


Applicant further notes that MPEP § 2111.04 discusses “wherein clauses” as follows:
... examples of claim language, although not exhaustive, that may raise a
question as to the limiting effect of the language in a claim are:

... (B) “wherein” clauses...
... The determination of whether each of these clauses is a limitation in a claim
depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d
1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause
limited a process claim where the clause gave “meaning and purpose to the
manipulative steps”)

Applicant notes that the disinfectant assembly having the disinfectant reservoir that is configured to receive the single use disinfectant dose and mixed the dose with water is recited using functional language. As such, patentable weight must be given to the wherein clauses and the functional language in the claims because the wherein clauses give “meaning and purpose” to the invention and the functional language fairly conveys to a person of ordinary skill in the pertinent art the structure of the apparatus.
Consequently, Applicant notes that the cited references, among other recitations, at least fail to teach or disclose a disinfectant assembly with a disinfectant reservoir that is configured to receive a single use disinfectant container with a concentrated dose of disinfectant that is mixed with water in order to provide the proper disinfectant solution to disinfect the probe.

The Examiner would respectfully respond that:
The Examiner agrees that “configured to” and “wherein” clauses are appropriate limitations that necessarily inherently provides structure the claims.  One could not say that a house without doors would meet the limitations of, “comprising… a house configured to be closed off from the outside environment” because the house without doors does not have the structural components to meet the functional limitation.  
In the instant case, the first limitation in question is directed to, “a disinfectant reservoir configured to receive a single use disinfectant container”.  Coles actually specifically and clearly discloses this limitation.  The docking station (33) is a reservoir because it receives an object, and said station (33) specifically receives a single use disinfectant container (46).  Thus, these limitations indisputable.
The second limitation in question is directed to, “wherein the single dose disinfectant is a concentrated dose that is configured to mix with water to create a disinfectant solution…”  Because Coles discloses a water source at water inlet (paragraphs 54 and 67) that can provide water to the probe reservoir (28) that can mix that is configured to mix the single dose disinfectant with water to create a disinfectant solution in the probe reservoir.  As such, Coles meets these limitations as currently claimed.
To reiterate, the Examiner agrees with the Applicant that functional limitations utilizing “wherein” and “configured to” clauses give weight to the claim, and necessarily impart inherent structural limitations therein.  However, as noted above and below, Coles meets these inherent limitations in which the operational claimed procedures of mixing the water with the disinfectant to produce a disinfectant solution can be performed by an operator when utilizing the apparatus of Coles.
Therefore, the response is not persuasive, and Coles meets the limitations as currently set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. (U.S. Publication No. 2005/0215906) in view of Masao (Japanese Document No. JP 2004065612).
Concerning claim 1, Coles discloses an apparatus for cleaning and disinfecting a probe, wherein the probe is an ultrasound probe (abstract) having a first portion (24) that is inserted into a patient and a second portion (23) having an electrical connection, the apparatus comprising: 
a probe reservoir assembly comprising a probe reservoir (28), wherein the probe reservoir assembly is configured for securing (paragraph 37) at least a portion (24) of the first portion of the probe for the cleaning and the disinfecting, and securing at least a portion of the second portion (23) of the probe outside of the probe reservoir assembly (paragraph 42); 

A disinfectant assembly operatively coupled to the probe reservoir assembly (Figure 1), wherein the disinfectant assembly is configured to provide a disinfectant for the disinfecting of the probe after the cleaning (paragraphs 43-50), and wherein the disinfectant assembly comprises;
a disinfectant reservoir (33) configured to receive a single use disinfectant container (46) with a single dose disinfectant, wherein the single dose disinfectant is a concentrated dose that is configured to mix with water to create a disinfectant solution to form the disinfectant (paragraphs 43-52).
Concerning claims 4 and 10, Coles discloses an apparatus for cleaning and disinfecting a probe, wherein the probe is an ultrasound probe having a first portion (24) that is inserted into a patient and a second portion (23) having an electrical connection, the apparatus comprising: 
a probe reservoir assembly comprising a probe reservoir (28), wherein the probe reservoir assembly is configured to secure (paragraph 37) at least a portion (24) of the first portion of the probe for the cleaning and the disinfecting, and securing at least a portion of the second portion (23) of the probe outside of the probe reservoir assembly (paragraph 42); 
a cleaner assembly at water inlet (41) operatively coupled to the probe reservoir assembly, wherein the cleaner assembly is configured to provide a cleaner to the probe 
a disinfectant assembly comprising a disinfecting reservoir (33) configured to receive a single use disinfectant container (46) with a single dose disinfectant, wherein the single dose disinfectant is a concentrated dose that is configured to mix with water to create a disinfectant solution to form the disinfectant (paragraphs 43-46), wherein the disinfectant assembly is operatively coupled to the probe reservoir assembly (Figure 1; paragraph 46), and wherein the disinfectant assembly is configured to provide the disinfectant to the probe for the disinfecting of the probe after the cleaning of the probe (paragraphs 43-50).
With respect to claims 1 & 10, Coles does not appear to disclose that the cleaner assembly comprises a cleaner reservoir configured for storing a cleaner, and a cleaner dispenser operatively coupled to the cleaner reservoir for dispensing the cleaner and de4liver the cleaner directly or indirectly to the probe reservoir assembly.  Masao discloses an apparatus for cleaning and disinfecting a probe, wherein the apparatus comprises a probe reservoir assembly (1), a cleaner assembly at L1, and a disinfectant assembly at L3.  The reference continues to disclose a reservoir (11) for storing a cleaner, and a cleaning dispenser (P1) operatively coupled to the cleaner reservoir (11) for dispensing the cleaner and delivering the cleaner to the probe reservoir assembly (1) in order to provide a thorough cleaning of the probe with a cleaning solution that is superior to water (abstract).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the cleaner assembly of Coles with a cleaner reservoir and a cleaner dispenser in order to provide a 
Thus, claims 1, 4 and 10 are unpatentable over Coles in view of Masao.

Regarding claim 2, Coles also discloses that the probe reservoir assembly comprises a probe reservoir cover, and wherein the portion of the second portion is located outside of the probe reservoir cover (paragraph 55; Figure 1).

Concerning claim 3, Coles further discloses that the probe reservoir assembly comprises a probe reservoir and/or a probe tube configured to secure the portion of the first portion of the probe for the cleaning and the disinfecting (paragraph 75).

Regarding claim 5, Coles also discloses a water filter assembly operatively coupled to the probe reservoir assembly and the cleaner assembly; and 
wherein the water filter assembly will intrinsically comprise a water filter housing and a water filter for filtering water used in the apparatus (paragraphs 54, 94 and 98).

With respect to claim 6, Coles continues to disclose a heater assembly comprising a heater (38) operatively coupled to the cleaner assembly, the disinfectant assembly, and the water filter assembly and configured to heat the water, the cleaner, and the disinfectant (paragraphs 49 and 50).



Concerning claim 11, Cole continues to disclose that the apparatus also comprises a water filter assembly comprising a water housing and a water filter configured to filter the water received from a water inlet (paragraphs 54, 94 and 98); and
wherein the water is mixed with a concentrated cleaner to create a cleaner solution for the cleaning of the probe as noted above with respect to claim 7 (See Figure 1 of Masao and paragraphs 54, 94 and 98 of Coles).

Regarding claim 12, Cole further discloses that the apparatus also includes a heater assembly comprising a heater (38); 
wherein the heater assembly is operatively coupled to the cleaner assembly, the disinfectant assembly, and the water filter assembly; and 
wherein the heater is configured to heat the cleaner solution, the disinfectant solution, or the water (paragraphs 49 and 50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799